COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  BEAU PARRY, Individually and as Next              §
  Friend to his Minor Daughters,                                No. 08-21-00094-CV
                                                    §
                                    Appellant,                     Appeal from the
                                                    §
  v.                                                         120th Judicial District Court
                                                    §
  JASON A. SHAFFER, VANEZA R.                                 of El Paso County, Texas
  SHAFFER, and TEAM TUTTLE, INC.                    §
  d/b/a LEGACY REAL ESTATE                                      (TC#2019DCV1811)
  SERVICES,                                         §

                                   Appellees.       §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and its sureties, if any, all costs of appeal. See TEX.R.APP.P. 43.5. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF NOVEMBER, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.